Appeal by plaintiff in a negligence action from order granting defendants’ motion for a separate and prior trial of the issue raised by the defense of a general release. Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. When the settlement was made and the release was given by plaintiff for the comparatively small amount, the plaintiff and her physicians were unaware of the serious physical condition which subsequently developed, presumably as a result of the alleged injuries. Under such conditions, separate trials have not been granted. (McGurty v. Delaware, L. & W. R. R. Co., 172 App. Div. 46; Schoenbaum v. Reimer, 184 id. 944; Romania v. Lamport & Holt, Ltd., 207 id. 861.) Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. [See ante, p. 526.]